         Case MDL No. 3004 Document 76-1 Filed 04/30/21 Page 1 of 3




                            BEFORE THE UNITED STATES
                               JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION

IN RE: PARAQUAT                              §       MDL NO. 3004
PRODUCTS LIABILITY                           §
LITIGATION                                   §

                              SCHEDULE OF ACTIONS

       Case Captions              Court          Civil Action No.        Judge
Plaintiff:
Ben Barr
Defendants:
Syngenta AG                     D. Arizona       3:21-cv-08068      Diane J Humetewa
Syngenta Crop Protection,
LLC
Chevron U.S.A., Inc.
Plaintiff:
Carl Adams
Defendants:
Syngenta AG                   N.D. California    3:21-cv-02582       Joseph C. Spero
Syngenta Crop Protection,
LLC
Chevron U.S.A., Inc.
Plaintiff:
Raymond Haresnape
Defendants:
Syngenta AG                   N.D. California    3:21-cv-02585         Sallie Kim
Syngenta Crop Protection,
LLC
Chevron U.S.A., Inc.
Plaintiff:
Gary Dietrich
Defendants:
Syngenta Crop Protection,     N.D. California    3:21-cv-03048        Laurel Beeler
LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Layne Larsen
Defendants:
Syngenta Crop Protection,     N.D. California    3:21-cv-03049       Joseph C. Spero
LLC
Syngenta AG
Chevron U.S.A., Inc.


                                             1
         Case MDL No. 3004 Document 76-1 Filed 04/30/21 Page 2 of 3




Plaintiff:
Michael Glassburn
Defendants:
Syngenta Crop Protection,   N.D. California   3:21-cv-03051       Sallie Kim
LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Dale Smith
Defendants:
Syngenta Crop Protection,   N.D. California   3:21-cv-03059    Thomas S. Hixson
LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Lawrence Mettetal
Defendants:
Syngenta AG                 N.D. California   4:21-cv-02595   Kandis A. Westmore
Syngenta Crop Protection,
LLC
Chevron U.S.A., Inc.
Plaintiff:
Donald Ayres
Defendants:
Syngenta Crop Protection,   N.D. California   4:21-cv-03047   Kandis A. Westmore
LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Charles Adams
Defendants:
                                                                  Nancy J.
Syngenta Crop Protection,    S.D. Illinois    3:21-cv-00380
                                                                 Rosenstengel
LLC
Syngenta AG
Chevron U.S.A., Inc.
Plaintiff:
Ricardo Spriggs
Defendants:
Syngenta Crop Protection,    D. Maryland      8:21-cv-00908     George J. Hazel
LLC
Syngenta AG
Chevron U.S.A., Inc.




                                         2
         Case MDL No. 3004 Document 76-1 Filed 04/30/21 Page 3 of 3




Plaintiff:
Bonnie Smith
Defendant
Syngenta Crop Protection,
LLC
                             D. Minnesota     0:21-cv-01112   John R. Tunheim
Syngenta AG
Syngenta Seeds, LLC
Chevron U.S.A., Inc.
Chevron Phillips Chemical
Company LP
Plaintiff:
Jodie Moen
Defendants:
Syngenta Crop Protection,   D. North Dakota   1:21-cv-00088   Daniel M. Traynor
LLC
Syngenta AG
Chevron U.S.A., Inc.




                                        3
